              Case 3:20-cr-00111 Document 15 Filed 07/14/20 Page 1 of 1 PageID #: 30

                                   Courtroom Minute Entry
Room: Huntington                                 Case No.: 3:20-mj-00037                           Type: Criminal
Caption: USA v. Silas Thornton King              Judge: Eifert

Started: 7/14/2020 3:01:39 PM
Ends:    7/14/2020 3:50:33 PM            Length: 00:48:55

Judge: Cheryl A. Eifert
Courtroom Deputy: Heidi K. Liebegott
Law Clerk: Caleb Elwell
AUSA: Courtney L. Cremeans
AUSA: Stephanie S. Taylor
Probation Officer: Lilla Adkins
FPD: Wesley P. Page
Defendant: Silas Thornton King

3:01:44 PM      DETENTION HEARING
3:03:35 PM      Called case, noted appearances of counsel, defendant present in courtroom
3:04:05 PM      AUSA: Courtney L. Cremeans
3:04:19 PM      Proffer of counsel
3:08:39 PM      Calls Witness: William Allen Parsons, Chief of Police
3:09:50 PM      Witness placed under oath by Courtroom Deputy
3:09:55 PM      AUSA: Courtney L. Cremeans
3:09:58 PM      Direct examination of witness
3:14:17 PM      FPD: Wesley P. Page
3:14:18 PM      Cross examination of witness
3:21:23 PM      Judge: Cheryl A. Eifert
3:21:24 PM      Witness excused
3:21:38 PM      AUSA: Courtney L. Cremeans
3:21:48 PM      Proffer of counsel as to detention
3:24:32 PM      FPD: Wesley P. Page
3:24:38 PM      Proffer of counsel as to bond
3:29:06 PM      Calls Witness: Betsy Marie King
3:29:43 PM      Witness placed under oath by Courtroom Deputy
3:29:46 PM      FPD: Wesley P. Page
3:29:49 PM      Direct examination of witness
3:35:36 PM      AUSA: Courtney L. Cremeans
3:35:40 PM      Cross examination of witness
3:37:36 PM      Judge: Cheryl A. Eifert
3:37:37 PM      Witness excused
3:37:44 PM      FPD: Wesley P. Page
3:37:48 PM      Proffer of counsel as to bond
3:39:02 PM      AUSA: Courtney L. Cremeans
3:39:07 PM      Proffer of counsel as to detention
3:40:37 PM      Judge: Cheryl A. Eifert
3:42:37 PM      Ordered the defendant released on a $10,000 unsecured appearance bond with order setting conditions
of release
3:48:40 PM      If you fail to abide by the conditions of release, your bond will be revoked and you will be prosecuted on
additional charges
3:50:25 PM      Hearing Adjourned
